Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a non-final, first office action on the merits. 
Claims 1-20 are pending.  

Claim Objections
Claims 1, 10, and 19 objected to because of the following informalities:  claims 1, 10, and 19 recite “a logistics route specifying a route a delivery route”, it should be “a logistics route specifying a delivery route”.  Appropriate correction is required.
Claim 20 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections -35 USC §101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c). 
Regarding Step 1
Claims 1-9 and 20 are directed toward a system (machine). Claims 10-18 are directed to a process (method). Claim 19 are directed toward a non-transitory computer-readable medium (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.
Regarding Step 2A [prong 1]
Claims 1-20 are directed toward the judicial exception of an abstract idea. Independent claims 10 and 19 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A system for determining a logistics route comprising: 
one or more processors; computer memory storing instructions that, when run by the processors, 5cause the processors to perform operations comprising: receiving a list of containers that each contain items; 
receiving a list of the items and, for each item, data specifying which of the containers contains the item; receiving a starting location; 
10receiving container constraints that specify at least one condition in which at least one container is inaccessible; receiving delivery constraints that specify at least one condition that must be true for at least one item to be delivered; 
for each container: 15identifying starting and ending locations; and 
generating a sub-route corresponding to the container that specifies a delivery route to be followed to deliver each item in the container; and 
compiling the sub-route for each container into a logistics route 20specifying a route a delivery route to be followed to deliver all items in all containers.
The Applicant's Specification titled "optimized logistic planning" emphasizes the business need for data analysis, "In summary, the present disclosure relates to methods and systems for optimizing logistics planning. In example aspects, based on received containers data and constraints, the system provide a delivery plans for logistics carriers. In some instances, provide optimal route planning " (Spec. [0004]). Thus, data analytics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 10, and 19 are recites the abstract idea of compiling a sub-route for each container into a logistics route specifying a delivery route to be followed to deliver all items in all container. which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interactions. See MPEP §2106.04(a)(2)(II).
Applicant's claims as recited above provide a business solution of determining optimal route planning. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite compiling a sub-route for each container into a logistics route specifying a delivery route to be followed to deliver all items in all container. which pertain to "advertising, marketing or sales activities or behaviors and business relations" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also recites towards mental processes because the limitations recite receiving a list of container that each contain items; receiving a list of the items and, for each item, specifying which of the containers contains the item, container constraints that specify at least one condition in which at least one container is inaccessible and identifying starting and ending locations, which is “observation, evaluations, judgments, and opinions,” expressly categorized under mental processes. See MPEP §2106.04(a)(2)(II). 
Dependent claims 2-9, 11-18, and 20 further reiterate the same abstract ideas with further embellishments, such as claims 2, 11, and 20 wherein for at least one container, identifying starting and ending locations comprises: identifying geographic areas for each container; 25identifying overlap areas with other container areas that overlap; identifying distances between non-overlapping areas; selecting a starting point based on the overlap areas and the distances; and selecting an ending point based on the overlap areas and the distances. claims 3 and 12  identifying geographic areas for each container comprises storing a collection of geolocations in the computer memory and using those geolocations as vertices of polygons; 5identifying overlap areas with other container areas that overlap by comparing the geolocations of a first polygon with other polygons to determine if the geolocation is contained within another polygon; and identifying distances between non-overlapping areas by determining distances between one of the group consisting of i) the geolocations, ii) polygon- 10edges identified between pairs of geolocations of a polygon. claims 4 and 13 wherein the identifying geographic areas for each container comprises storing a collection of geolocations in the computer memory and using those geolocations as vertices of polygons is performed without a graphical showing of the polygons to a user. claims 5 and 14 wherein the operations further comprise: determining a first cost of the logistics route; determining a second logistics route that does not account for containerization of the items in the containers; finding a second cost of the second logistics route; determining a difference between the second cost and the first cost to represent a cost of containerization. claims  6 and 15 generating a proposed logistics route that violates the containerization constraint and has a third cost lower than the first cost displaying, to a user, the cost of containerization; and receiving, from the user and in response to displaying to the user the cost of containerization, input selecting one of the group consisting of the logistics route and the proposed logistics route. claims 7 and 16 wherein the operations further comprise: if the cost of containerization is greater than a threshold value: reporting the cost of containerization; and/or proposing a proposed logistics route that violates the containerization constraint and has a third cost lower than the first cost. claims 8 and 17 wherein the operations further comprise: identifying geographic areas for each container; identifying overlap areas with other container areas that overlap; identifying distances between non-overlapping areas; determining, based on the overlap areas and the distances, an order of the sub-routes in the logistics routes. claims 9 and 18 wherein the operations further comprise: generating graph-data stored in the computer memory to represent a graph comprising nodes and edges; storing in the graph-data identifications that correlate a node in the graph with a geographic area for each container; for each ordered pair of nodes, storing in the graph-data a weight value to represent a cost for that edge in a logistics route; wherein generating the sub-route corresponding to the container that specifies a delivery route to be followed to deliver each item in the container comprises submitting, to a solver configured to solve for least-cost paths through a graph, the graph-data as input; and receiving, from the solver, a least-cost path through the graph-data. Claims 9 and 18 recite an abstract idea of mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations as the claims recite a weight value to represent a cost for that edge in a logistics route and solve for least-cost paths through a graph. which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 10, and 19.

Regarding Step 2A [prong 2]
Claims 1-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 10 and 19) include the following additional elements which do not amount to a practical application:
Claim 1. A system for determining a logistics route comprising: 
one or more processors; computer memory storing instructions that, when run by the processors, 5cause the processors to perform operations comprising: 
The bolded limitations recited above in independent claim 1 (Similarly claims 10 and 19 also including a non-transitory computer-readable medium tangibly storing instruction, processor.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a system, processor(s), computer memory, and a non-transitory computer-readable medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "FIG. 9 shows an example of a computing device 900 and an example of a mobile computing device that can be used to implement the techniques described here. The computing device 900 is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers. The mobile computing device is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smart-phones, and other similar computing devices. The components shown here, their connections and relationships, and their functions, are meant to be exemplary only, and are not meant to limit implementations of the inventions described and/or claimed in this document. (Spec. [0055]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 10 and 19) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. The claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for determining a logistics route specifying a delivery route to be followed and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). The current invention uses received container data for determining a sub-route for each container. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 1-9, 11-18, and 20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 10, and 19 respectively, for example, 
claims 4 and 13 storing a collection of geolocations in the computer memory. claims  6 and 15 displaying, to a user, the cost of containerization. claims 9 and 18 wherein the generating graph-data stored in the computer memory to represent a graph; storing in the graph-data storing in the graph-data and submitting, to a solver to solve for least cost paths., but these features only serve to further limit the abstract idea of independent claims 1, 10, and 19, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.
Regarding Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) as described above with respect to Step 2A Prong 2, the additional element of claims 1, 10, and 19 a system, a processors, computer memory, non-transitory computer readable-medium. Claims 4 and 13 storing data in the computer memory, claims 6 and 15 displaying to a user and claims 9 and 18 generating graph-data stored in the computer memory to represent a graph; storing the graph in the graph-data and submitting, to a solver to solve for least cost paths. The displaying interface and storing data merely amount to a general purpose computer used to apply the abstract idea(s) (MPEP 2106.05(f)) and/or performs insignificant extra-solution activity, e.g. data retrieval and storage, as described above (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.06(05)(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to compiling a sub-route for each container into a logistics route specifying a delivery route to be followed to deliver all items in all container.
Claims 1-20 is accordingly rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. US 2020/0338602 (hereinafter Mo) in view of Geuta et al. WO 2021/040612 (hereinafter Geuta). 
Regarding Claim 1: 
A system for determining a logistics route comprising: 
one or more processors; computer memory storing instructions that, when run by the processors, 5cause the processors to perform operations comprising: (Mo fig. 1A [0073], “the system may contain one or more processors and a memory storing instruction that, when executed by the one or more processors, cause the system to perform operations”)
receiving a list of containers that each contain items; receiving a list of the items and, for each item, data specifying which of the containers contains the item; (Mo [0074], “receive data relating to packages to be delivered … data may include a delivery address … a description of the product”. Mo [0081], “sorting the packages may include sorting each group”. Mo [0091], “a first group of packages are to be delivered to a first sub-area of the postal code and a second group of packages are to be delivered to a second sub-area of the postal code”. Also, see Mo [0081] [0094], and [0117])
receiving a starting location; 10receiving container constraints that specify at least one condition in which at least one container is [[inaccessible]]; receiving delivery constraints that specify at least one condition that must be true for at least one item to be delivered; (Mo [0091], “efficiency preference may be that a delivery vehicle may only go out for delivery if it is over a certain percentage full”. Mo [0104], “determine a route for delivering packages to each of the block areas based on efficiency preferences and the terrain of geographic area 400 … most efficient route, may be on that starts with block area 409, then block area 413, then block area 411, then block area 407, then block area 405, then block 401”. Also, see Mo [0081], and [0117]) 
for each container: 15identifying starting and ending locations; and generating a sub-route corresponding to the container that specifies a delivery route to be followed to deliver each item in the container; and (Mo [0114], “sequence optimizer 611C may use the output from the route optimizer to determine a sequence for each route. The sequence may include an order in which to service each of the block areas …. The shortest possible route for travelling to each block area is determined”.) 
compiling the sub-route for each container into a logistics route 20specifying a route a delivery route to be followed to deliver all items in all containers.  (Mo [0084], “a physical route through a geographical area and include, for example, directions for navigating a delivery vehicle through the delivery route instructions for how and/or where to deliver packages along the route (see figs. 6A and 6B)”. Mo [0104], “determine a route for delivering packages to each of the block areas based on efficiency preferences and the terrain of geographic area 400 …. The most efficient route”.) 
Mo disclose the above limitations but, specifically fails to disclose receiving a starting location; 10receiving container constraints that specify at least one condition in which at least one container is inaccessible
however, Gueta teaches the following limitation: 
receiving a starting location; 10receiving container constraints that specify at least one condition in which at least one container is inaccessible  (Examiner interpret the constraints in view of application specification [0033]. Gueta teaches in Gueta [0032] 6th , 8th sentences: Moreover, the method may allow optimizing the loading rate, transport cost, or delivery time while considering stacking constraints of products. A stack load rate may be calculated for each vehicle type based on product mix, vehicle type, job size, dimensional characteristics, and allocated container capacity. [0035] 10th sentence: the stacking rule set 184 [interpreted as constraints] may include a maximum number of stacking layers arising from the height limitation [interpreted as constraint] of the vehicle container or the stability of the vehicle. [0040] 5th sentence: The stacking arrangement planner sub-module 252 may create a stacking arrangement for the products, based on the container size of the assigned vehicle such as maximum capacity [interpreted as constraint], dimensions, and space clearance [interpreted as constraints], as well as the order of delivering the products, among others. [0048] 4th to last sentence: determine when a stacking rearrangement is required based on the current container content… [0053] 7th – 8th sentences: “By reducing the stack load factor to less than one, the container capacity makes a “room” or allocate buffer space that may be necessary in dealing with stacking constraints. The determination of the ideal amount of room or space may be complicated, may be empirical values or determined by simulation, and may require several considerations of the… container size,… dimensions, among other factors. Also, see [0060-0061], and [0072]).

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, to include the feature of receiving container constraints, as taught by Gueta, in order to determine a condition in which at least one container is inaccessible based on the constraints (Gueta [0032]). Also, it will lead to improvements in delivery time, fuel efficiency, shipping cost, and other delivery advantages (Mo [0099]).

Regarding Claim 10: 

Claim 10 is the method claim corresponding to the system claim 1 rejected above. Therefore, Claim 10 is rejected under the same rational as claim 1. 
	
Regarding Claim 19: 
Claim 19 is the non-transitory computer-readable medium claim corresponding to the system claim 1 rejected above. Therefore, Claim 19 is rejected under the same rational as claim 1. Mo further disclose a non-transitory computer-readable medium (Mo [0010], “non-transitory computer-readable storage media)


Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. US 2020/0338602 (hereinafter Mo) in view of Geuta et al. WO 2021/040612 (hereinafter Geuta). Further in view of Constantino, Miguel, et al. "The mixed capacitated arc routing problem with non-overlapping routes." European Journal of Operational Research 244.2 (2015): 445-456. (hereinafter Constantino). 
Regarding Claim 2: 
Mo in view Geuta disclose the system of claim 1,
Mo further teach wherein for at least one container, identifying starting and ending locations comprises: 
identifying geographic areas for each container; (Mo [0077], “step 303 for determining a plurality of block areas to which packages are to be delivered. A block area may be a geographical area to which at least one of the plurality packages is to be delivered”.) 
identifying distances between non-overlapping areas; (Mo [0112], “the distance between block areas”. Mo [0114], “611C represent each block areas as a node, determine a distance between each node and the nodes adjacent, and determine the shortest distance for traveling to each node”.) 
Mo in view of Gueta specifically fails to disclose 25identifying overlap areas with other container areas that overlap; selecting a starting point based on the overlap areas and the distances; and selecting an ending point based on the overlap areas and the distances. 
However, Constantino teaches the following limitation: 
identifying overlap areas with other container areas that overlap; selecting a starting point based on the overlap areas and the distances; and selecting an ending point based on the overlap areas and the distances.   (Examiner interpret starting and ending point in view of applicant fig. 4 show a point where the driver start and end. See Constantino pages 454, “the define variables y and f. find a route starting and ending in the depot s, passing through all aracs”. Constantino 477-478, “simultaneously designs sectors and builds routes, and a heuristics solution method which sequentially solves …. An upper bound on the number of overlapping areas … each sector is assigned to one vehicle … additional constraint on the number of overlap .. where vehicle routes must start and end … represents the number of routes graph nodes belong to, and is used to measure the overlapping”. Constantino page 449, “a bounded number of overlapping areas”. Constantino page 450 left column, “ routes overlapping index, measures the node overlapping in the solution obtained when compared with one in an ideal solution”. ) 

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo and Gueta, to include the feature of identifying overlap areas, as taught by Constantino, in order to select a starting and ending point based on the identified overlap area and distances (Constantino page 477). Also, it will allow the system to find the optimal routing solution. 
	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gueta and Constantino, the results of the combination were predictable (see MPEP 2143 A). 
Regarding Claim 11: 
Claim 11 is the method claim corresponding to the system claim 2 rejected above. Therefore, Claim 11 is rejected under the same rational as claim 2. 
Regarding Claim 20: 
Mo in view Geuta disclose the system of claim 1, 
Mo further teach wherein for at least one container, identifying starting and ending locations comprises: 
10identifying geographic areas for each container; (Mo [0077], “step 303 for determining a plurality of block areas to which packages are to be delivered. A block area may be a geographical area to which at least one of the plurality packages is to be delivered”.)
identifying distances between non-overlapping areas; (Mo [0112], “the distance between block areas”. Mo [0114], “611C represent each block areas as a node, determine a distance between each node and the nodes adjacent, and determine the shortest distance for traveling to each node”.) 
Mo in view of Gueta specifically fails to disclose identifying overlap areas with other container areas that overlap; selecting a starting point based on the overlap areas and the distances; and selecting an ending point based on the overlap areas and the distances.
However, Constantino teaches the following limitation: 
identifying overlap areas with other container areas that overlap; selecting a starting point based on the overlap areas and the distances; and selecting an ending point based on the overlap areas and the distances. (Examiner interpret starting and ending point in view of applicant fig. 4 show a point where the driver start and end. See Constantino pages 454, “the define variables y and f. find a route starting and ending in the depot s, passing through all aracs”. Constantino 477-478, “simultaneously designs sectors and builds routes, and a heuristics solution method which sequentially solves …. An upper bound on the number of overlapping areas … each sector is assigned to one vehicle … additional constraint on the number of overlap .. where vehicle routes must start and end … represents the number of routes graph nodes belong to, and is used to measure the overlapping”. Constantino page 449, “a bounded number of overlapping areas”. Constantino page 450 left column, “ routes overlapping index, measures the node overlapping in the solution obtained when compared with one in an ideal solution”. )

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo and Gueta, to include the feature of identifying overlap areas, as taught by Constantino, in order to select a starting and ending point based on the identified overlap area and distances (Constantino page 477). Also, it will allow the system to find the optimal routing solution. 
	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gueta and Constantino, the results of the combination were predictable (see MPEP 2143 A). 

Claims 3-4, 9, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. US 2020/0338602 (hereinafter Mo) in view of Geuta et al. WO 2021/040612 (hereinafter Geuta) in view of Constantino, Miguel, et al. "The mixed capacitated arc routing problem with non-overlapping routes." European Journal of Operational Research 244.2 (2015): 445-456. (hereinafter Constantino). Further, in view of Jarrah, Ahmad I., and Jonathan F. Bard. "Large-scale pickup and delivery work area design." Computers & operations research 39.12 (2012): 3102-3118. (hereinafter Jarrah).
Regarding Claim 3: 
Mo in view Geuta in view of Constantino disclose the system of claim 2 but, does not specifically teach or disclose, however, Jarrah, in the same field of endeavor teaches wherein: 
identifying geographic areas for each container comprises storing a collection of geolocations in the computer memory and using those geolocations as vertices of polygons; (Jarrah page 3105-3106, “aggregate customers who are likely to be in the same cluster. Estimate the “time to next customer”. Identify seed locations for constructing candidate clusters. Create a pool of attractive clusters … construct the smallest rectangle that contains all n customers … subrectangle contains approximately the same number of pickup plus delivery packages … customers from each of these smaller areas to form a cluster”.) 
5identifying overlap areas with other container areas that overlap by comparing the geolocations of a first polygon with other polygons to determine if the geolocation is contained within another polygon; and (Jarrah page 3104, “define a set of overlapping subregions” Jarrah page 3106, “the closest location to cluster c_k in either the longitudinal (X) or latitudinal (y) direction … aspect ratio p of each cluster must fall within a prespecified interval defined by the parameter ration … the corresponding subregion is designed to be symmetric as well as contain all possible maximal symmetric clusters associated with the seed … a symmetric subregion is a collection of overlapping maximal clusters each of which is centered at the seed”. Page 3110, “produces overlapping rectangles that may violate rule 1) 
identifying distances between non-overlapping areas by determining distances between one of the group consisting of i) the geolocations, ii) polygon- 10edges identified between pairs of geolocations of a polygon.  (Jarrah page 3104, “an objective of minimizing the weighted sum of the district. The weights (unit costs) of the district were defined as a non-euclidean distance function that measures proximity in terms of how many other population units one must go through to get from one population unit to another”. Jarrah page 3105, “a second parameter Max Dist, was used to limit the distance between combine customers. In the calculation, the distance between customer I and j located at (x_i,y_i) and (x_j, y_j) was determined”. Jarrah page 3106, “the polygon demarcated by outer perimeter in fig. 3 depicts a partially constructed subregion”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, and Constantino to include the feature of identifying overlap and non-overlapping areas, as taught by Jarrah, in order to identify distance between non-overlapping areas based on received data and will decrease shipping cost (Jarrah page 3104).
Regarding Claim 4: 
Mo in view Geuta in view of Constantino disclose the system of claim 3, 
Jarrah further teach wherein the identifying geographic areas for each container comprises storing a collection of geolocations in the computer memory and using those geolocations as vertices of polygons is performed without a graphical showing of the polygons to a user.  (Jarrah page 3106, “the polygon demarcated by the outer perimeter in fig. 3 depicts a partially constructed subregion. There are three critical point in the diagram namely A, B, C. the three solid rectangles tagged I, II, III three maximal cluster … for each region r, there are n_r critical points and N_r + 1 maximal symmetric rectangles or (cluster) … the input to the construction algorithm consists of the following: the set of locations N in the service area and their coordinates; the expected number of packages to be picked up and delivered per day; the expected service times for these operation …. Identified N(s) defined the subregion associated with s”.) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, and Constantino to include the feature of identifying geographic areas for each container, as taught by Jarrah, in order to identify distance between non-overlapping areas based on received data and identify vertices of polygons. This will save shipping time and cost (Jarrah page 3106).
Regarding Claim 9: 
Mo in view Geuta disclose the system of claim 1 but, does not specifically teach or disclose, however, Jarrah, in the same field of endeavor teaches wherein the operations further comprise: 
generating graph-data stored in the computer memory to represent a graph comprising nodes and edges; 15storing in the graph-data identifications that correlate a node in the graph with a geographic area for each container; for each ordered pair of nodes, storing in the graph-data a weight value to represent a cost for that edge in a logistics route; (Jarrah 3103, “ the weights (unit costs) of the districts were defined as distance function that measures proximity … clustering problem involves partitioning the nodes in a graph G=(N, E) with node set N and edge set E, into p subgraphs or clusters such that the sum of the edge weights w_e for all e-E within each cluster is minimized. This is equivalent to maximizing the sum of the edge weights across all clusters. There is no limit to the number of nodes that can be assigned to a cluster. In the capacitated, a node weight d_i exists for each iEN and a knapsack constraint with an upper bound of Q_k on the node weights is included for each cluster k”. Jarrah page 3107, “C_k cost of cluster K obtained from subregion r”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, and Gueta to include the feature of generate a graph-data and a weight value for each edge, as taught by Jarrah, in order to determine a weight for each pair of nodes based on graph-data. Also, in order to decrease shipping time and cost (Jarrah page 3103).

Mo in view of Gueta in view of Jarrah disclose the claimed invention but, specifically fails to disclose wherein generating the sub-route corresponding to the container that 20specifies a delivery route to be followed to deliver each item in the container comprises submitting, to a solver configured to solve for least-cost paths through a graph, the graph-data as input; and receiving, from the solver, a least-cost path through the graph-data.
however, Constantino teaches the following limitation: 
wherein generating the sub-route corresponding to the container that 20specifies a delivery route to be followed to deliver each item in the container comprises submitting, to a solver configured to solve for least-cost paths through a graph, the graph-data as input; and receiving, from the solver, a least-cost path through the graph-data.  (Constantino page 445, “the objective is to identify minimum cost (or time) routes to traversed by the vehicles of a given fleet to perform the service in the streets of a network, starting and ending at a depot”. Constantino page 447, “a model that simultaneously designs sectors and builds routes”. Constantino page 450, as showing in the equation, the model determine the shortest path 
    PNG
    media_image1.png
    653
    695
    media_image1.png
    Greyscale
… MIP solver, the tasks assigned to each vehicle in the best solution are used by the heuristic to design each vehicle route”.  )
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, to include the feature of identifying a least-cost path, as taught by Constantino, in order to generate a sub-route specifying a delivery route to be followed with the least cost-path through the graph-data (Constantino page 455). Also, it will allow the system to find the optimal deliver route which will save cost and time.  
	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gueta and Constantino, the results of the combination were predictable (see MPEP 2143 A). 
Regarding Claim 12: 
Claim 12 is the method claim corresponding to the system claim 3 rejected above. Therefore, Claim 12 is rejected under the same rational as claim 3. 

Regarding Claim 13: 
Claim 13 is the method claim corresponding to the system claim 4 rejected above. Therefore, Claim 13 is rejected under the same rational as claim 4. 
Regarding Claim 18: 
Claim 18 is the method claim corresponding to the system claim 9 rejected above. Therefore, Claim 18 is rejected under the same rational as claim 9. 


Claims 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. US 2020/0338602 (hereinafter Mo) in view of Geuta et al. WO 2021/040612 (hereinafter Geuta) in view of Widodo, Imam Djati, Ali Parkhan, and Mahmud Basuki. "Optimization of Distribution Route Selection based on Combination of Time and Distance.(hereinafter Widodo).
Regarding Claim 5: 

Mo in view of Geuta disclose 15the system of claim 1 but, does not specifically teach or disclose, however, Widodo, in the same field of endeavor teaches wherein the operations further comprise: 
determining a first cost of the logistics route; determining a second logistics route that does not account for containerization of the items in the containers; finding a second cost of the second logistics route; 20determining a difference between the second cost and the first cost to represent a cost of containerization.  (Examiner interpret cost in view of application specification [0042], “cost (e.g., time). See Widodo teach in pages 1-2, “it is related to determine an optimal route for a group of vehicles with the number and capacity constraints particular in order to meet demand customer .. the speed of vehicle so that it can increase distribution time and cost. This means that best route must consider both distance and time distribution … the main idea BnB is node A will be ignored if the lower limit of the search for the node A is greater than the lower limit for node B”. see below figure show comparison of two different logistics cost and display the difference”.) 



    PNG
    media_image2.png
    804
    1266
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, to include the feature of identifying a cost difference, as taught by Widodo, in order to determine a different between two different costs by showing comparison of two different logistics cost (Widodo fig 6). Also, it will allow the system to compare different logistics cost and select the optimal one.   


Regarding Claim 14: 
Claim 14 is the method claim corresponding to the system claim 5 rejected above. Therefore, Claim 14 is rejected under the same rational as claim 5. 

Claims 6-7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. US 2020/0338602 (hereinafter Mo) in view of Geuta et al. WO 2021/040612 (hereinafter Geuta) in view of Widodo, Imam Djati, Ali Parkhan, and Mahmud Basuki. "Optimization of Distribution Route Selection based on Combination of Time and Distance.(hereinafter Widodo) in view of Cronin WO 2017/0155774 (hereinafter Cronin).
Regarding Claim 6: 
Mo in view of Geuta in view of Widodo disclose the system of claim 5, 
Widodo further teach wherein the operations further comprise: 
generating a proposed logistics route that violates the containerization constraint and has a third cost lower than the first cost 25 (Widodo page 4, “proposed routes based on distance, time and combined distance and time optimization. The results give different routes … the proposed optimization can save 1.3 KM for one trip”. Examiner Note: referring back to applicant specification with regard to constraint in [0004], “constraints (e.g. specific delivery or pickup time for particular location”. Here the reference violates the constraint and only take into consideration the distance and/or time to delivery all packages”.)  

    PNG
    media_image2.png
    804
    1266
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, to include the feature of identifying a cost difference, as taught by Widodo, in order to determine a different between two different costs by showing comparison of two different logistics cost (Widodo fig 6). Also, it will allow the system to compare different logistics cost and select the optimal one.  

Mo in view of Gueta in view of Widodo, specifically fails to disclose displaying, to a user, the cost of containerization; and receiving, from the user and in response to displaying to the user the cost of containerization, input selecting one of the group consisting of the logistics route and the proposed logistics route.  

However, Cronin teaches the following limitation: 
displaying, to a user, the cost of containerization; and receiving, from the user and in response to displaying to the user the cost of containerization, input selecting one of the group consisting of the logistics route and the proposed logistics route.  (Cronin [0005-0006] fig. 6A, “transmitting the notification and recommendation signal that includes the route and schedule to a user device used by a user, receiving a user selection from the user device based on at least notification and recommendation signal, storing the user selection in a network database … generating a report based on time, quality, route logistics, and costs of the outcome as compared to the user selection and the recommendation signal predicted values”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, and Widodo to include the feature of displaying different logistics option to the user, as taught by Cronin, in order to display different logistics route with different cost to a user and receive a selection of a recommended logistics route from the system (Cronin [0005-0006]). Also, This will save shipping cost and time by displaying the optimal logistics route options to the user.    

Regarding Claim 15: 
Claim 15 is the method claim corresponding to the system claim 6 rejected above. Therefore, Claim 15 is rejected under the same rational as claim 6. 
Regarding Claim 7: 
Mo in view of Geuta in view of Widodo disclose the system of claim 5, 
Widodo further teach wherein the operations further comprise: 
if the cost of containerization is [[greater than a threshold value]]: 
reporting the cost of containerization; and/or proposing a proposed logistics route that violates the 5containerization constraint and has a third cost lower than the first cost.  (Widodo page 4, “proposed routes based on distance, time and combined distance and time optimization. The results give different routes … the proposed optimization can save 1.3 KM for one trip”. Examiner Note: referring back to applicant specification with regard to constraint in [0004], “constraints (e.g. specific delivery or pickup time for particular location”. Here the reference violates the constraint and only take into consideration the distance and/or time to delivery all packages”.)  

    PNG
    media_image2.png
    804
    1266
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, to include the feature of identifying a cost difference, as taught by Widodo, in order to determine a different between two different costs by showing comparison of two different logistics cost (Widodo fig 6). Also, it will allow the system to compare different logistics cost and select the optimal one.  

Mo in view of Gueta in view of Widodo specifically fails to disclose if the cost of containerization is greater than a threshold value: 
However, Cronin teaches the following limitation: 
if the cost of containerization is greater than a threshold value: reporting the cost of containerization; and/or proposing a proposed logistics route that violates the 5containerization constraint and has a third cost lower than the first cost.  (Cronin [0005-0006], “a recommendation signal that includes a route and a schedule using the input parameters, calculating, using a risk engine, a risk value for the route and the schedule, comparing the risk value versus a risk threshold, generating a notification for requesting user input in response to the risk value being equal to or greater than the risk threshold, transmitting the notification and recommendation signal that includes the route and schedule to a user device used by a user ….. generating a report based on time, quality, route logistics, costs of the outcomes as compared to the user selection and the recommendation signal predicted values”. Also, see [0089]) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, and Widodo to include the feature of displaying different logistics option to the user based on a threshold value, as taught by Cronin, in order to display different logistics route with different cost to a user and receive a selection of a recommended logistics route from the system based on the threshold value (Cronin [0005-0006]). Also, This will save shipping cost and time by displaying the optimal logistics route options to the user.    

Regarding Claim 16: 
Claim 16 is the method claim corresponding to the system claim 7 rejected above. Therefore, Claim 16 is rejected under the same rational as claim 7. 



Claims 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mo et al. US 2020/0338602 (hereinafter Mo) in view of Geuta et al. WO 2021/040612 (hereinafter Geuta) in view of Jarrah, Ahmad I., and Jonathan F. Bard. "Large-scale pickup and delivery work area design." Computers & operations research 39.12 (2012): 3102-3118. (hereinafter Jarrah). Further, in view of Hosoda et al US 2014/0297552 (hereinafter Hosoda). 
Regarding Claim 8: 
Mo in view of Geuta disclose the system of claim 1, 
Mo further teach wherein the operations further comprise:
 identifying geographic areas for each container; (Mo [0077], “step 303 for determining a plurality of block areas to which packages are to be delivered. A block area may be a geographical area to which at least one of the plurality packages is to be delivered”.) 
Mo in view of Gueta specifically fails to disclose identifying overlap areas with other container areas that overlap; identifying distances between non-overlapping areas; 10determining, based on the overlap areas and the distances, an order of the sub-routes in the logistics routes.  
However, Jarrah teaches the following limitation: 
identifying overlap areas with other container areas that overlap; (Jarrah page 3104, “define a set of overlapping subregions” Jarrah page 3106, “the closest location to cluster c_k in either the longitudinal (X) or latitudinal (y) direction … aspect ratio p of each cluster must fall within a prespecified interval defined by the parameter ration … the corresponding subregion is designed to be symmetric as well as contain all possible maximal symmetric clusters associated with the seed … a symmetric subregion is a collection of overlapping maximal clusters each of which is centered at the seed”. Page 3110, “produces overlapping rectangles that may violate rule 1) 
identifying distances between non-overlapping areas; 10determining, based on the overlap areas and the distances, [[an order]] of the sub-routes in the logistics routes.  (Jarrah page 3104, “an objective of minimizing the weighted sum of the district. The weights (unit costs) of the district were defined as a non-Euclidean distance function that measures proximity in terms of how many other population units one must go through to get from one population unit to another”. Jarrah page 3105, “a second parameter Max Dist, was used to limit the distance between combine customers. In the calculation, the distance between customer I and j located at (x_i,y_i) and (x_j, y_j) was determined”. Jarrah page 3106, “the polygon demarcated by outer perimeter in fig. 3 depicts a partially constructed subregion”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, and Gueta to include the feature of generate a graph-data and a weight value for each edge, as taught by Jarrah, in order to determine a weight for each pair of nodes based on graph-data. Also, in order to decrease shipping time and cost (Jarrah page 3103).

Mo in view of Gueta in view of Jarrah specifically fails to disclose determining, based on the overlap areas and the distances, an order of the sub-routes in the logistics routes.
However, Hosoda teaches the following limitation: 
determining, based on the overlap areas and the distances, an order of the sub-routes in the logistics routes. (Hosoda [0108], “display respective logistics routes and cost information in ascending order of total cost in form of a list or the like by using button 2202, and the user can arbitrarily select and display some data from among them to perform comparative studies .. for a second or lower ranked logistics route”. )

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Mo, Gueta, and Jarrah to include the feature of displaying the sub-routes in order, as taught by Hosoda, in order to display respective logistics routes and cost information in an order in any form and allow the user to select a logistics route based on the displayed information. Also, in order to decrease shipping time and cost (Hosoda [0108]).

Regarding Claim 17: 
Claim 17 is the method claim corresponding to the system claim 8 rejected above. Therefore, Claim 17 is rejected under the same rational as claim 8. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou, Lin, et al. "A multi-depot two-echelon vehicle routing problem with delivery options arising in the last mile distribution." European Journal of Operational Research 265.2 (2018): 765-778. 
Gelareh, Shahin, Stefan Nickel, and David Pisinger. "Liner shipping hub network design in a competitive environment." Transportation Research Part E: Logistics and Transportation Review 46.6 (2010): 991-1004. 
Wang, Hua, Shuaian Wang, and Qiang Meng. "Simultaneous optimization of schedule coordination and cargo allocation for liner container shipping networks." Transportation Research Part E: Logistics and Transportation Review 70 (2014): 261-273.
ZHANG WO2021/061094: System and method for routing optimization. 
Xian Ke CN 109523202: Order processing method, device, equipment and computer readable storage medium. 
Bolton et al. US 10,706,384: Systems and methods for synchronized delivery. 
Thangaraj et al. US 2018/0135993: Method and system for ridesharing management. 
LaVoie et al. US 2013/0096973: System and method for logistics optimization using lave order pattern flexing. 
Luckay US 2020/0286021: Methods and systems for coordinating local deliveries. 
Kuettner US 2020/0160263: System, method, and packaging for secure food delivery. 
Nanda et al. US 2018/0260878: Item delivery fulfillment plan. 
Wilson et al. US 2017/0046653: Planning of transportation request. 
Lauwang et al. US 2016/0048802: Transportation planning for regional logistics network. 
Knapp et al. US 2015/0269521: Route scheduling of multi-class transport vehicles. 
Kobayashi et al. US 2012/0265580: Demand prediction device and demand prediction method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623